                 Case 3:20-cv-03241-RS Document 12 Filed 05/27/20 Page 1 of 3


     Todd M. Schneider (SBN 158253)
 1   Jason H. Kim (SBN 220279)
     Kyle G. Bates (SBN 299114)
 2   SCHNEIDER WALLACE
     COTTRELL KONECKY LLP
 3   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 4   Tel: (415) 421-7100
     Fax: (415) 421-7105
 5   tschneider@schneiderwallace.com
     jkim@schneiderwallace.com
 6   kbates@schneiderwallace.com
 7
                              UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                               SAN FRANCISCO DIVISION

10   MATIAS LEE, Individually And On Behalf   Case No. 3:20-cv-03241
     Of All Others Similarly Situated,
11                                            PLAINTIFF’S NOTICE OF VOLUNTARY
           Plaintiffs,
                                              DISMISSAL PURSUANT TO FEDERAL
12         vs.                                RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)
13
     THE REGENTS OF THE UNIVERSITY
14   OF CALIFORNIA,
           Defendant.
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                           1
      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
                                 PROCEDURE 41(a)(1)(A)(i)
                    Case 3:20-cv-03241-RS Document 12 Filed 05/27/20 Page 2 of 3



 1         Plaintiff Matias Lee, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, hereby

 2   dismisses all causes of action in the Complaint against Defendant the Regents of the University of

 3   California, without prejudice. Plaintiff and Defendant have agreed that each will bear their own fees

 4   and costs.

 5          Defendant has filed neither an answer to the Complaint nor a motion for summary judgment as

 6   to these claims.    Plaintiff respectfully submits that dismissal under Rule 41(a)(1) is therefore

 7   appropriate.

 8

 9
     Dated: May 27, 2020                        Respectfully submitted,
10                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY LLP
11

12                                              /s/ Kyle G. Bates
                                                Todd M. Schneider (SBN 158253)
13                                              Jason H. Kim (SBN 220279)
                                                Kyle G. Bates (SBN 299114)
14                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY LLP
15                                              2000 Powell Street, Suite 1400
                                                Emeryville, California 94608
16                                              Tel: (415) 421-7100
                                                Fax: (415) 421-7105
17                                              tschneider@schneiderwallace.com
                                                jkim@schneiderwallace.com
18                                              kbates@schneiderwallace.com
19                                              Benjamin Galdston (SBN 211114)
                                                BERGER MONTAGUE PC
20                                              12544 High Bluff Drive, Suite 340
                                                San Diego, CA 92130
21                                              Tel: (619) 489-0300
                                                bgaldston@bm.net
22

23                                              Attorneys for Plaintiff and the Proposed Class

24

25

26
27

28


                                            2
       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
                                  PROCEDURE 41(a)(1)(A)(i)
                  Case 3:20-cv-03241-RS Document 12 Filed 05/27/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2         I hereby certify that I electronically filed the foregoing document(s) with the Clerk of the Court

 3   for the United States District Court, Northern District of California, by using the Court’s CM/ECF

 4   system on May 27, 2020.

 5         I certify that all participants in the case are registered CM/ECF users and that service will be

 6   accomplished by the Court’s CM/ECF system.

 7
                                                         _/s/ Kyle G. Bates_______
 8
                                                         Kyle G. Bates
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                            3
       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL
                                  PROCEDURE 41(a)(1)(A)(i)
